PER CURIAM.
Alfred A. Sherrod appeals the summary denial of his motion for postconviction relief sought pursuant to Florida Rule of Criminal Procedure 3.850. , Only one of the three grounds Sherrod raises may be meritorious.
Sherrod claims that his original sentence was a guideline sentence, but that he was sentenced as a habitual felony offender upon his violation of probation. The allegation appears facially sufficient; however, neither Sherrod nor the court attaches portions of the record which substantiate or refute the argument.
We continue to require attachments to orders denying relief in rule 3.850 proceedings. See Alexander v. State, 638 So.2d 618 (Fla. 2d DCA 1994). Accordingly, we reverse the order of denial as it relates to the above-described issue and remand for further proceedings. If the trial court again denies the motion, it must attach those portions of the record that refute Sherrod’s allegations; alternatively, the trial court shall conduct an evidentiary hearing on the matter. In all other respects the order denying the motion is affirmed.
SCHOONOVER, A.C.J., and HALL and THREADGILL, JJ., concur.